Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a user-actuated air nozzle control mechanism, classified in B60H1/0065.
II. Claims 13-15, drawn to a method for controlling the air flow to an air nozzle device, classified in B60H1/0065.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process as claimed can be practiced with a different apparatus, such as a push button switch connected directly to a flow control valve via an acutating mechanism such as a spring..
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A different field of search. Determining relevant prior art for II. would warrant separate search parameters and terminology compared to I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Galin on 4/14/2021 a provisional election was made with traverse to prosecute the invention of a user-actuated air nozzle control mechanism, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment disclosed in Claim 1 "wherein the at least one flow control valve is displaced in the first actuating sequence and in the second actuating sequence when the push button is translating from the end position to the initial position” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the term 'damping unit' in claim 9.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraph 0017 of the specification defines the damping unit as an oil damper.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is  objected to because of the following informalities:  The preamble is missing an indefinite article and should read "A user-actuated nozzle control mechanism . . ." . 
Additionally, the phrase “where the at least one flow control valve . . .“ should instead read “wherein the at least one flow control valve . . .”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the phrase.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rotating motion of the actuator” on line 2 of page 2 of the claims, which renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. The specification does not provide reasonable explanation for which actuator can engage in rotating motion, and one of ordinary skill in the art would not be reasonably apprised as to what the claim is referencing. For the purposes of this examination, the examiner interprets the limitation as meaning “the second linear motion of the second actuator.”
Claims 2-12 are rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Allowable Subject Matter
Claim  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claim 1, the closest relevant prior art, Hideji (JPH07285327A),  teaches a user-actuated air nozzle control mechanism for controlling the air flow to an air nozzle device in a vehicle (Figure 2), comprising a push button (Figure 2, 11b), a mechanical actuating mechanism connected to the push button (Figure 2, assembly of 11a, 11c, 12, 15, 16, and 17), and at least one flow control valve connected to the mechanical actuating mechanism (Figure 2, 5), where the at least one flow control valve is configured to be displaced between an open position where air is flowing to the air nozzle device (Figure 4, open orientation of vane 5) and a closed position where air is prevented from flowing to the air nozzle device (Figure 4, closed orientation of vane 5), 
Moreover, Hideji teaches where the mechanical actuating mechanism comprises a first actuator connected to the push button (Figure 2, 11a), a first pinion connected to the first actuator (Figure 2, toothed portion of 15b), a second pinion connected to the first pinion (Figure 3, joint member connecting 15 and 16), a second actuator connected to the second pinion (Figure 2, 16), and at least one third pinion (Figure 2, 17) attached to the at least one flow control valve (Figure 3, joint member connecting 17 and 5), where the at least one third pinion is connected to the second actuator (Figure 3, joint member connecting 16 and 17), 
Hideji also teaches a first actuating sequence wherein the mechanical actuating mechanism is displacing the at least one flow control valve from the open position to the closed position (Figure 4, transition from the solid lines to the phantom lines, see paragraph 0017), and a second actuating sequence wherein the mechanical actuating mechanism is displacing the at least one flow control valve from the closed position to the open position (Figure 2, transition from the solid lines to the phantom lines, see paragraph 0016), but does not teach wherein the push button in either actuating sequence is 
Additionally, Hideji does not teach wherein the at least one flow control valve is displaced in the first actuating sequence and in the second actuating sequence when the push button is translating from the initial position to the end position, or wherein the at least one flow control valve is displaced in the first actuating sequence and in the second actuating sequence when the push button is translating from the end position to the initial position. 
Hideji teaches wherein the translating movement of the push button is transferred into a first linear motion of the first actuator (paragraph 0017), the first linear motion of the first actuator is transferred into a rotating motion of the first pinion and the second pinion (paragraph 0016), but does not teach the rotating motion of the actuator, and the second linear motion of the second actuator is transferred into a rotating motion of the at least one third pinion.
With regards to these claimed features, there is no reference or combination of references in the prior art which Hideji may be considered in view of that renders the claimed features not taught by Hideji obvious to one of ordinary skill in the art at the time of the claimed invention. 
Claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, due to their dependency on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762